Citation Nr: 1101175	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-37 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-
connected headaches, residuals of head trauma.

2. Entitlement to an initial rating in excess of 30 percent for 
service-connected mood disorder.

3. Entitlement to service connection for a cognitive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in May 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In September 2010, the Veteran and his spouse testified at a 
personal hearing before the undersigned, sitting at the RO.  A 
transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for an 
aneurysm and a seizure disorder, and entitlement to total 
disability rating due to individual unemployability (TDIU 
rating) have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The United States Court of Appeals for Veterans Claims has held 
that all issues "inextricably intertwined" with an issue 
certified for appeal are to be identified and developed prior to 
appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
In this case, the Board observes that the February 2010 VA 
examiner indicated that the Veteran's increased severity of his 
headaches diagnosed as tension headaches was less likely due to 
his traumatic brain injury and noted his prior aneurysm and 
surgery in the rationale.  Hence, the examiner suggested that the 
Veteran's headaches are due to his aneurysm rather than his TBI.  
Thus, the outcome of the Veteran's increased rating claim for 
headaches is in part dependent on the outcome of his service 
connection claim for aneurysm referred in the Introduction, the 
increased rating claim is considered to be inextricably 
intertwined with the service connection claim.  Consequently, the 
claim of entitlement to a rating in excess of 10 percent for 
service-connected headaches, residuals of head trauma must be 
remanded to the AOJ in accordance with Harris.

Additionally, after certification of the appeal to the Board, the 
Veteran submitted a timely notice of disagreement (NOD) with a 
rating decision issued in June 2010.  The specific issues he 
contested were the initial 30 percent rating assigned for 
service-connected mood disorder and the denial of service 
connection for a cognitive disorder.  Due process requires that a 
statement of the case (SOC) be issued in response to this NOD.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.	Adjudicate the Veteran's claims of 
entitlement to service connection for 
aneurysm and seizure disorders. 

2.	Issue an SOC in response to the Veteran's 
September 2010 NOD with the initial rating 
of 30 percent assigned to service-
connected mood disorder and denial of 
service connection for a cognitive 
disorder adjudicated in the June 2010 
rating decision.

1.	After completing the above actions and any 
other development indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's increased rating claim 
should be readjudicated, to include all 
evidence received since the June 2010 
supplemental statement of the case.  If 
the claim remains denied, the Veteran and 
his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


